  8:20-cv-00245-JFB-MDN Doc # 142 Filed: 06/14/21 Page 1 of 2 - Page ID # 676




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BRAD HARBISON, as Independent
Administrator of the Estate of Danielle
Renee Harbison; and BRAD HARBISON, as                                 8:20CV245
next friend of minor children Wes Harbison
and Molly Harbison;

                          Plaintiffs,                             AMENDED
                                                           CASE PROGRESSION ORDER
        vs.

COUNTY OF SARPY, Nebraska, a political
subdivision of the State of Nebraska;
SARPY COUNTY SHERIFF'S OFFICE, an
Agency of the County of Sarpy; JEFF
DAVIS, Sheriff; CITY OF BELLEVUE, a
municipal corporation and political
subdivision of the State of Nebraska;
BELLEVUE POLICE DEPARTMENT, an
agency of the City of Bellevue; MARK
ELBERT, Police Chief; BELLEVUE FIRE
DEPARTMENT, an agency of the City of
Bellevue; PERRY GUIDO, Fire Chief;
MARK TOPIL, MARK SHILLER,
ALLYSA RANGE, TIMOTHY KENDALL,
CODY KRUSE, DANIEL POTMESIL,
REECE POST, AARON JONES, AARON
JEZEK, MATT MCGINN, ERIN
MCCORMICK, JASON WEBER, MARK
ARMSTRONG, ERIC MIXAN, and KEITH
SANDERS,

                          Defendants.


        This matter comes before the Court on the Plaintiffs’ Motion to Continue and Extend Initial
Progress Deadlines Set Forth in Order Entered December 1, 2020, Doc. #95 (Filing No. 135) and
the Stipulated Motion to Extend Deadlines (Filing No. 141). After review of the motions and for
good cause shown, the Court finds good cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Plaintiffs’ Motion to Continue and Extend Initial Progress
Deadlines Set Forth in Order Entered December 1, 2020, Doc. #95 (Filing No. 135) and the
Stipulated Motion to Extend Deadlines (Filing No. 141) are granted and the initial progression
order is amended as follows:

   1)         The deposition deadline is July 15, 2021.
    8:20-cv-00245-JFB-MDN Doc # 142 Filed: 06/14/21 Page 2 of 2 - Page ID # 677




     2)      The deadline for completing written discovery under Rules 33 through 36 of the
             Federal Rules of Civil Procedure is July 15, 2021. Motions to compel Rule 33 through
             36 discovery must be filed by July 29, 2021.

             Note: Motions to compel shall not be filed without first contacting the chambers of
             the undersigned magistrate judge to set a conference for discussing the parties’
             dispute.

     3)      The deadline for filing the anticipated qualified immunity motion is August 2, 2021
             Further case progression will be deferred until after resolution of such motion.1

     4)      The parties shall contact the undersigned magistrate judge’s chambers within seven
             (7) days after a ruling on the anticipated qualified immunity motion to set a status
             conference for discussing further case progression.

          Dated this 14th day of June, 2021.

                                                              BY THE COURT:

                                                              s/Michael D. Nelson
                                                              United States Magistrate Judge




1
  To facilitate the court’s review, the parties are strongly encouraged to include hyperlinks to the evidence,
CM/ECF record, and all legal authorities cited within their briefs filed in support of, or in opposition to, any
motions filed. See NECivR 7.1. For instructions, see “Hyperlinking Information” at
http://www.ned.uscourts.gov/attorney/electronic-case-filing.
